Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to application No. 16/656,091 filed on 10/17/2019.  Claim(s) 1-20 is/are pending and have been examined.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 8, 11, and 14-15 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of U.S. Patent No. 9,282,350 in view of Louw (US 2007/0204285) in view of Iervolino (US 2020/0090143). Although the conflicting claims are not identical (one pertains to a system while another pertains to a method), they are not patentably distinct from each other because they recite similar subject matter which is obvious over one another.
For example, note the following relationship between the instant application claim(s) and patented application claim(s).


Instant Application
8. A system for targeted content analysis, comprising: 




     a server platform constructed and configured for network communication with at least one device; 
     wherein the at least one device is operable to receive a live broadcast and/or stream audio or video content;
   
  wherein the at least one device and/or the server platform is operable to extract captions of the live broadcast and/or the audio or video content; and 
     wherein the extracted captions are operable to be recorded on a blockchain.


11. The system of claim 8, wherein the server platform is operable to generate an alert based on at least one keyword, wherein the alert includes or links to an identification of the live broadcast and/or the audio or video content.

14. The system of claim 8, further comprising a summarizer operable to provide a summary of the live broadcast and/or the audio or video content based on the extracted captions.






15. A system for targeted content analysis, comprising: 



     a server platform constructed and configured for network communication with at least one device; 
     wherein the at least one device is operable to receive a live broadcast and/or stream audio or video content; 


     wherein the at least one device and/or the server platform is operable to extract captions of the live broadcast and/or the audio or video content; 
     wherein the at least one device and/or the server platform is operable to search the extracted captions for a targeted content based on user profile and preferences; and 








     wherein the at least one device and/or the server platform is operable to generate an alert based on the targeted content.
Patented (US 9,282,350)

1. A method for finding and accessing target content from at least one audio or video broadcast, comprising the steps of:
     providing at least one device, a summarizer, and a cloud-based computing system including at least one server, wherein the at least one device and the cloud-based computing system are configured to communicate over at least one network; 



     the device extracting captions of at least one broadcast; 
     the cloud-based computing system: 
     receiving the captions from the device; 
     searching the captions for at least one keyword; and 


     providing an alert based upon the at least one keyword; 
     providing a full transcript or a partial transcript of the at least one broadcast; and 


     the summarizer summarizing the full transcript or the partial transcript of the at least one broadcast; 
     wherein the alert includes an identification of the at least one broadcast.





1. A method for finding and accessing target content from at least one audio or video broadcast, comprising the steps of:
     providing at least one device, a summarizer, and a cloud-based computing system including at least one server, wherein the at least one device and the cloud-based computing system are configured to communicate over at least one network; 



     the device extracting captions of at least one broadcast; 
     the cloud-based computing system: 
     receiving the captions from the device; 
     searching the captions for at least one keyword; and 



     providing an alert based upon the at least one keyword; 
     providing a full transcript or a partial transcript of the at least one broadcast; and 
     the summarizer summarizing the full transcript or the partial transcript of the at least one broadcast; 
     wherein the alert includes an identification of the at least one broadcast.


Claim(s) of the instant application corresponds to that of Claim(s) of patented application except that claim(s) of pending application contains additional limitation of “a live broadcast” and “wherein the extracted captions are operable to be recorded on a blockchain”. In analogous art, Louw teaches a live broadcast (Tuner/Receiver 100, 102, 104 – Fig.1; Paragraph 0017 teaches monitor, record, and encoded all forms of disseminated media in real-time or near real-time. Paragraph 0046 teaches tuner/receiver 100 receiving broadcast media. Broadcast media comprises all forms of disseminated media, including, but not limited to, broadcast news and editorial segments, newspaper and magazine articles, advertisements, etc). Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system to include a live broadcast, as taught by Louw, for the advantage of allowing provision of up to date and current programming. 
Louw teaches extracted captions (Paragraph 0017 teaches monitor, record, and encoded all forms of disseminated media in real-time or near real-time. Paragraph 0047 teaches a signal processing node 112 that may comprise a closed captioning decoder for extracting a closed caption stream of textual data from a broadcast signal, if one exists). Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system to include extracted captions, as taught by Louw, for the advantage of providing related textual references accompanying the programming, allowing hearing impaired to follow along with provided programming.
In an analogous art, Iervolino teaches are operable to be recorded on a block chain (Paragraph 0014 teaches recording some or all information relating to content across one or more nodes in a blockchain. Paragraph 0076 teaches when embodied as a blockchain tool may record both content of the present invention, as immutable copies of content stored on one or more nodes, and data relating to the content). Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Louw to include are operable to be recorded on a block chain, as taught by Iervolino, for the advantage of providing a decentralized system/structure, that is transparent, that is unalterable, allowing for data to be easily traced and shared throughout the network.

Claim(s) 8, 15, and 17 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 and 10 of U.S. Patent No. 9,602,855. Although the conflicting claims are not identical (one pertains to a system while another pertains to a method), they are not patentably distinct from each other because they recite similar subject matter which is obvious over one another.
For example, note the following relationship between the instant application claim(s) and patented application claim(s).
Instant Application
8. A system for targeted content analysis, comprising: 



     a server platform constructed and configured for network communication with at least one device; 
     wherein the at least one device is operable to receive a live broadcast and/or stream audio or video content;

     wherein the at least one device and/or the server platform is operable to extract captions of the live broadcast and/or the audio or video content; and 
     wherein the extracted captions are operable to be recorded on a blockchain.

13. The system of claim 8, wherein the server platform is operable to extract segments of the live broadcast and/or the audio or video content based on at least one keyword relating to the targeted content.






15. A system for targeted content analysis, comprising: 
     a server platform constructed and configured for network communication with at least one device; 
     wherein the at least one device is operable to receive a live broadcast and/or stream audio or video content; 
     wherein the at least one device and/or the server platform is operable to extract captions of the live broadcast and/or the audio or video content; 

     wherein the at least one device and/or the server platform is operable to search the extracted captions for a targeted content based on user profile and preferences; and 


     wherein the at least one device and/or the server platform is operable to generate an alert based on the targeted content.

17. The system of claim 15, wherein the server platform and/or the at least one device is operable to extract segments of the live broadcast and/or the audio or video content based on at least one keyword relating to the targeted content.
Patented (US 9,602,855)
1. A method for finding and accessing target content from audio and video content sources, comprising: 
     providing at least one device and a cloud-based platform, wherein the cloud-based platform comprises at least one server and at least one database and wherein the at least one device communicates with the cloud-based platform over at least one network; 


     the at least one device extracting captions of the audio and video content sources; 
     the cloud-based platform receiving extracted captions from the at least one device; 

     the cloud-based platform searching the extracted captions for at least one keyword relating to the target content; 
     the cloud-based platform extracting audio and video segments relevant to the target content from the audio and video sources; and 
     the cloud-based platform delivering extracted audio and video segments to the at least one device.


10. A method for finding and accessing target content from at least one audio or video, comprising: 
     providing at least one device and a cloud-based computing system, wherein the at least one device communicates with the cloud-based computing system over at least one network; 
     the at least one device extracting captions of at least one audio or video; 
     the cloud-based computing system receiving extracted captions from the at least one device; 
     the cloud-based computing system searching the extracted captions for target content based on user profile and preferences; 



     the cloud-based computing system extracting audio or video segments relevant to the target content; 
     the cloud-based computing system delivering at least one alert regarding extracted audio or video segments to the at least one device; and 
     formatting the extracted captions to a more human readable text in free-form format.


Claim(s) 1 and 2 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 13, and 17 of U.S. Patent No. 10,116,982. Although the conflicting claims are not identical (one pertains to a system while another pertains to a method), they are not patentably distinct from each other because they recite similar subject matter which is obvious over one another.
For example, note the following relationship between the instant application claim(s) and patented application claim(s).

Instant Application
1. A system for targeted content analysis, comprising: 
     a server platform constructed and configured for network communication with at least one device; 
     wherein the at least one device is operable to receive a live broadcast and/or stream audio or video content;


     wherein the at least one device and/or the server platform is operable to extract captions of the live broadcast and/or the audio or video content in real time or near real time; and 


     wherein the server platform is operable to search the extracted captions for at least one keyword relating to targeted content, thereby creating search result data, and 




calculate an impact of the targeted content by correlating the search result data with data obtained from the Internet.

2. The system of claim 1, wherein the data obtained from the Internet includes social media data.



1. A system for targeted content analysis, comprising: 
     a server platform constructed and configured for network communication with at least one device; 
     wherein the at least one device is operable to receive a live broadcast and/or stream audio or video content;


     wherein the at least one device and/or the server platform is operable to extract captions of the live broadcast and/or the audio or video content in real time or near real time; and 

     wherein the server platform is operable to search the extracted captions for at least one keyword relating to targeted content, thereby creating search result data, and 




calculate an impact of the targeted content by correlating the search result data with data obtained from the Internet.

2. The system of claim 1, wherein the data obtained from the Internet includes social media data.


1. A system for targeted content analysis, comprising: 
     a server platform constructed and configured for network communication with at least one device; 
     wherein the at least one device is operable to receive a live broadcast and/or stream audio or video content;



     wherein the at least one device and/or the server platform is operable to extract captions of the live broadcast and/or the audio or video content in real time or near real time; and 


     wherein the server platform is operable to search the extracted captions for at least one keyword relating to targeted content, thereby creating search result data, and 





calculate an impact of the targeted content by correlating the search result data with data obtained from the Internet.

2. The system of claim 1, wherein the data obtained from the Internet includes social media data.
Patented (10,116,982)

1. A method for finding target content, comprising: 
     providing at least one device and a cloud-based platform, wherein the cloud-based platform comprises at least one server and at least one database; wherein the at least one device communicates with the cloud-based platform over the Internet; 
     the at least one device receiving a live broadcast and/or streaming audio and video content; 
     the at least one device extracting captions of the live broadcast and/or the audio and video content in real time; 
     the cloud-based platform receiving extracted captions from the at least one device and storing the extracted captions in the at least one database; 
     the cloud-based platform searching the extracted captions for at least one keyword relating to the target content, thereby creating search result data; 

     the cloud-based platform harvesting social media data relevant to the target content in a predetermined period of time from the Internet; and 
     the cloud-based platform determining an impact of the target content by correlating the search result data with the social media data.




13. A method for finding target content, comprising: 
     providing at least one device and a cloud-based computing system, wherein the cloud-based computing system comprises at least one server and at least one database, and wherein the at least one device communicates with the cloud-based computing system over the Internet; 
     the at least one device extracting captions of at least one audio or video; 
     the cloud-based computing system receiving extracted captions from the at least one device and storing the extracted captions in the at least one database; 
     the cloud-based computing system searching the extracted captions for target content based on user profile and preferences, thereby creating search result data; 
     the cloud-based computing system harvesting social media data relevant to the target content in a predetermined time period; and 
     the cloud-based computing system determining an impact of the target content based on the social media data correlated in time with the search result data.




17. A method for determining the effectiveness of an advertisement campaign, comprising: 
     providing at least one device and a cloud-based computing system, wherein the cloud-based computing system comprises at least one server and at least one database, and wherein the at least one device communicates with the cloud-based computing system over the Internet; 
     the at least one device extracting captions of at least one audio or video related to the advertisement campaign; 
     the cloud-based computing system receiving extracted captions from the at least one device and storing the extracted captions in the at least one database; 
     the cloud-based computing system searching the extracted captions for at least one keyword related to the advertisement campaign, thereby creating search result data; 
     the cloud-based computing system monitoring social media activities related to the advertisement campaign, thereby creating social media data; and 
     the cloud-based computing system determining an effectiveness of the advertisement campaign based on the social media data correlated with the search result data.


Claim(s) 1, 2, 5, 8, 9, 15, 16, and 20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 13, 15, and 16 of U.S. Patent No. 10,455,269. Although the conflicting claims are not identical, they are not patentably distinct from each other because they recite similar subject matter which is obvious over one another.
For example, note the following relationship between the instant application claim(s) and patented application claim(s).

Instant Application
1. A system for targeted content analysis, comprising: 
     a server platform constructed and configured for network communication with at least one device; 
     wherein the at least one device is operable to receive a live broadcast and/or stream audio or video content; 
    wherein the at least one device and/or the server platform is operable to extract captions of the live broadcast and/or the audio or video content in real time or near real time; and 
     wherein the server platform is operable to search the extracted captions for at least one keyword relating to targeted content, thereby creating search result data, and calculate an impact of the targeted content by correlating the search result data with data obtained from the Internet.
2. The system of claim 1, wherein the data obtained from the Internet includes social media data.
5. The system of claim 1, wherein the server platform includes a peer-to-peer platform.


1. A system for targeted content analysis, comprising: 
     a server platform constructed and configured for network communication with at least one device; 
     wherein the at least one device is operable to receive a live broadcast and/or stream audio or video content; 
    wherein the at least one device and/or the server platform is operable to extract captions of the live broadcast and/or the audio or video content in real time or near real time; and 

     wherein the server platform is operable to search the extracted captions for at least one keyword relating to targeted content, thereby creating search result data, and calculate an impact of the targeted content by correlating the search result data with data obtained from the Internet.

2. The system of claim 1, wherein the data obtained from the Internet includes social media data.


8. A system for targeted content analysis, comprising: 
     a server platform constructed and configured for network communication with at least one device; 
     wherein the at least one device is operable to receive a live broadcast and/or stream audio or video content;
     wherein the at least one device and/or the server platform is operable to extract captions of the live broadcast and/or the audio or video content; and 













     wherein the extracted captions are operable to be recorded on a blockchain.

9. The system of claim 8, wherein the server platform is operable to search the extracted captions for at least one keyword, thereby creating search result data, and calculate an impact of the targeted content by correlating the search result data with data obtained from the Internet.


15. A system for targeted content analysis, comprising: 
     a server platform constructed and configured for network communication with at least one device; 
     wherein the at least one device is operable to receive a live broadcast and/or stream audio or video content; 
     wherein the at least one device and/or the server platform is operable to extract captions of the live broadcast and/or the audio or video content; 
     wherein the at least one device and/or the server platform is operable to search the extracted captions for a targeted content based on user profile and preferences; and 










     wherein the at least one device and/or the server platform is operable to generate an alert based on the targeted content.

16. The system of claim 15, wherein the server platform includes a distributed and decentralized platform on a blockchain, and wherein the extracted captions are recorded on the blockchain.

20. The system of claim 19, wherein the data obtained from the Internet includes social media data.
Patented (US 10,455,269)
1. A system for targeted content analysis, comprising: 
     at least one device and a server platform constructed and configured for network communication; 
     wherein the at least one device is operable to receive a live broadcast and/or stream audio and video content, and extract captions of the live broadcast and/or the audio and video content in real time; 

     wherein the server platform is operable to receive extracted captions from the at least one device, search the extracted captions for at least one keyword relating to targeted content, thereby creating search result data, harvest social media data relevant to the targeted content for a predetermined period of time from the Internet, and calculate an impact of the targeted content by correlating the search result data with the social media data; and 
     wherein the server platform is a peer-to-peer platform.



16. A system for determining the effectiveness of an advertisement campaign, comprising: 
     at least one device and a computing platform constructed and configured for network communication; 
     wherein the computing platform is a blockchain platform; 
     wherein the at least one device is configured to extract captions of at least one audio or video related to the advertisement campaign; and 
     wherein the computing platform is configured to receive extracted captions from the at least one device, search the extracted captions for at least one keyword related to the advertisement campaign, thereby creating search result data, monitoring social media activities related to the advertisement campaign, thereby creating social media data, and determine an effectiveness of the advertisement campaign based on the social media data correlated with the search result data.



13. A system for targeted content analysis, comprising: 
     at least one device and a computing platform constructed and configured for network communication; 



     wherein the at least one device is operable to extract captions of audio or video; 
     wherein the computing platform is operable to receive extracted captions from the at least one device, search the extracted captions for a targeted content based on user profile and preferences, thereby creating search result data, harvest social media data relevant to the targeted content for a predetermined time period, and calculate an impact of the targeted content based on the social media data correlated in time with the search result data; and 
     wherein the computing platform is a distributed and decentralized platform on a blockchain, and wherein the extracted captions are recorded on the blockchain.











13. A system for targeted content analysis, comprising: 
     at least one device and a computing platform constructed and configured for network communication; 


     wherein the at least one device is operable to extract captions of audio or video; 

     wherein the computing platform is operable to receive extracted captions from the at least one device, search the extracted captions for a targeted content based on user profile and preferences, thereby creating search result data, harvest social media data relevant to the targeted content for a predetermined time period, and calculate an impact of the targeted content based on the social media data correlated in time with the search result data; and 
     wherein the computing platform is a distributed and decentralized platform on a blockchain, and wherein the extracted captions are recorded on the blockchain.
15. The system of claim 13, wherein the computing platform is further operable to extract audio or video segments relevant to the targeted content, deliver at least one alert regarding extracted audio or video segments to the at least one device, and format the extracted captions to a more human readable text in free-form format.


Priority	
Claim(s) 4, 8, 16 claim “extracted captions are operable to be recorded on a blockchain”
Support for these limitation(s) are only found in PGPUB (US 2020/0053409) [0097]. And parent application now (US 10,455,266). Prior cases do not provide support for “blockchain”. Therefore, earliest priority date given to claims 4, 8, 16, and 9-14 (which are dependent on independent claim 8), is 10/25/2018.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Louw (US 2007/0204285).
Consider claim 1, Louw teaches a system for targeted content analysis (Figs.1-2), comprising: 
a server platform constructed and configured for network communication with at least one device (Paragraph 0017 teaches servers positioned in key markets to monitor, record, and encoded all forms of disseminated media in real-time or near real-time. Paragraph 0019 teaches distributed servers across major markets. Paragraph 0022 teaches servers capture and compress media from a variety of sources. Media is then sent via high-bandwidth connection to facilities for analysis. Paragraph 0067 teaches searching and creating a hit list, where hit list creation may consult other servers to perform the media search); 
wherein the at least one device is operable to receive a live broadcast and/or stream audio or video content (Tuner/Receiver 100, 102, 104 – Fig.1; Paragraph 0017 teaches monitor, record, and encoded all forms of disseminated media in real-time or near real-time. Paragraph 0046 teaches tuner/receiver 100 receiving broadcast media. Broadcast media comprises all forms of disseminated media, including, but not limited to, broadcast news and editorial segments, newspaper and magazine articles, advertisements, etc); 
wherein the at least one device and/or the server platform is operable to extract captions of the live broadcast and/or the audio or video content in real time or near real time (Paragraph 0017 teaches monitor, record, and encoded all forms of disseminated media in real-time or near real-time. Paragraph 0047 teaches a signal processing node 112 that may comprise a closed captioning decoder for extracting a closed caption stream of textual data from a broadcast signal, if one exists); and 
wherein the server platform is operable to search the extracted captions for at least one keyword relating to targeted content, thereby creating search result data, and calculate an impact of the targeted content by correlating the search result data with data obtained from the Internet (Paragraph 0055 teaches closed captioning streams may be searched for a relevant keyword search criterion. Segments matching particular user-defined or system-defined criteria may then be indexed, recorded, or further analyzed. Paragraph 0067 teaches after desired search criteria is entered, present invention searches and develops a hit list of matching media at hit list creation 312. Hit list creation may consult indexed databases, stored information, or other servers to perform the media search. Paragraph 0068 teaches user may select to via a media report detailing levels of media coverage in different media segments and various geographic regions. Paragraph 0033 teaches helping businesses to understand the effectiveness of their advertising by presenting comprehensive information about market share, total size of viewing audience, and other audience information. Paragraph 0046 teaches tuner/receiver 100 receiving broadcast media. Broadcast media comprises all forms of disseminated media, including, but not limited to, broadcast news and editorial segments, newspaper and magazine articles, advertisements, etc. Paragraph 0052 teaches Internet 200 allows access to broad array of electronic media, including Internet discussion boards, groups, forums, chat rooms, IPTV, Internet newsgroups, blogs, personal websites, etc. All of the foregoing electronic media may be searched and analyzed for specific user defined or system-defined keywords or phrases).

Consider claim 2, Louw teaches wherein the data obtained from the Internet includes social media data (Paragraph 0016, 0052 teaches consumer-generated or consumer-derived media, such as Internet Discussion boards, group,s forums, chat rooms,… any other public opinion, public consensus, or related information).

Consider claim 6, Louw teaches wherein the server platform and/or the at least one device is operable to extract segments of the live broadcast and/or the audio or video content based on the at least one keyword relating to targeted content (Paragraph 0018 teaches invention provides methods and systems for gathering and viewing media clips. Invention can scale so as to view segments of broadcast and other media from all major markets via a flexible user interface. User can preview, retrieve or purchase relevant media segments. Paragraph 0055 teaches closed captioning streams may be searched for relevant keyword search criterion. Segments matching user-defined or system-defined criteria may then be indexed, recorded, or further analyzed. Paragraph 0058 teaches users may search for relevant media by numerous search criteria. Media reports include links to broadcast video and radio clips, etc.).

Consider claim 7, Louw teaches further comprising a summarizer operable to provide a summary of the live broadcast and/or the audio or video content based on the extracted captions (Fig.6, Paragraph 0076-0077).

	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Louw (US 2007/0204285) in view of Spinnell et al. (US 2009/0157511).
Consider claim 3, Louw teaches wherein the data obtained from the Internet includes web data (Paragraph 0051, 0059, 0066), but do not explicitly teach includes web site traffic.
In an analogous art, Spinnell teaches includes web site traffic (Paragraph 0039, 0055).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Louw to include includes web site traffic, as taught by Spinnell, for the advantage of allowing for the tracking of the effectiveness of the ad (Spinnell – Paragraph 0039, 0055), allowing for tracking of further metrics to determine how well advertising may be doing.

Claim(s) 4, 8, 9, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Louw (US 2007/0204285) in view of Iervolino (US 2020/0090143).
Consider claim 4, Louw teaches wherein the extracted captions (Paragraph 0017 teaches monitor, record, and encoded all forms of disseminated media in real-time or near real-time. Paragraph 0047 teaches a signal processing node 112 that may comprise a closed captioning decoder for extracting a closed caption stream of textual data from a broadcast signal, if one exists); and 
Louw does not explicitly teach are operable to be recorded on a block chain.
In an analogous art, Iervolino teaches are operable to be recorded on a block chain (Paragraph 0014 teaches recording some or all information relating to content across one or more nodes in a blockchain. Paragraph 0076 teaches when embodied as a blockchain tool may record both content of the present invention, as immutable copies of content stored on one or more nodes, and data relating to the content).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Louw to include are operable to be recorded on a block chain, as taught by Iervolino, for the advantage of providing a decentralized system/structure, that is transparent, that is unalterable, allowing for data to be easily traced and shared throughout the network.

Consider claim 8, Louw teaches a system for targeted content analysis (Figs.1-2), comprising: 
a server platform constructed and configured for network communication with at least one device (Paragraph 0017 teaches servers positioned in key markets to monitor, record, and encoded all forms of disseminated media in real-time or near real-time. Paragraph 0019 teaches distributed servers across major markets. Paragraph 0022 teaches servers capture and compress media from a variety of sources. Media is then sent via high-bandwidth connection to facilities for analysis. Paragraph 0067 teaches searching and creating a hit list, where hit list creation may consult other servers to perform the media search); 
wherein the at least one device is operable to receive a live broadcast and/or stream audio or video content (Tuner/Receiver 100, 102, 104 – Fig.1; Paragraph 0017 teaches monitor, record, and encoded all forms of disseminated media in real-time or near real-time. Paragraph 0046 teaches tuner/receiver 100 receiving broadcast media. Broadcast media comprises all forms of disseminated media, including, but not limited to, broadcast news and editorial segments, newspaper and magazine articles, advertisements, etc);
wherein the at least one device and/or the server platform is operable to extract captions of the live broadcast and/or the audio or video content; and wherein the extracted captions (Paragraph 0017 teaches monitor, record, and encoded all forms of disseminated media in real-time or near real-time. Paragraph 0047 teaches a signal processing node 112 that may comprise a closed captioning decoder for extracting a closed caption stream of textual data from a broadcast signal, if one exists); and 
Louw does not explicitly teach are operable to be recorded on a block chain.
In an analogous art, Iervolino teaches are operable to be recorded on a block chain (Paragraph 0014 teaches recording some or all information relating to content across one or more nodes in a blockchain. Paragraph 0076 teaches when embodied as a blockchain tool may record both content of the present invention, as immutable copies of content stored on one or more nodes, and data relating to the content).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Louw to include are operable to be recorded on a block chain, as taught by Iervolino, for the advantage of providing a decentralized system/structure, that is transparent, that is unalterable, allowing for data to be easily traced and shared throughout the network.

Consider claim 9, Louw and Iervolino teach wherein the server platform is operable to search the extracted captions for at least one keyword, thereby creating search result data, and calculate an impact of the targeted content by correlating the search result data with data obtained from the Internet (Louw - Paragraph 0055 teaches closed captioning streams may be searched for a relevant keyword search criterion. Segments matching particular user-defined or system-defined criteria may then be indexed, recorded, or further analyzed. Paragraph 0067 teaches after desired search criteria is entered, present invention searches and develops a hit list of matching media at hit list creation 312. Hit list creation may consult indexed databases, stored information, or other servers to perform the media search. Paragraph 0068 teaches user may select to via a media report detailing levels of media coverage in different media segments and various geographic regions. Paragraph 0033 teaches helping businesses to understand the effectiveness of their advertising by presenting comprehensive information about market share, total size of viewing audience, and other audience information. Paragraph 0046 teaches tuner/receiver 100 receiving broadcast media. Broadcast media comprises all forms of disseminated media, including, but not limited to, broadcast news and editorial segments, newspaper and magazine articles, advertisements, etc. Paragraph 0052 teaches Internet 200 allows access to broad array of electronic media, including Internet discussion boards, groups, forums, chat rooms, IPTV, Internet newsgroups, blogs, personal websites, etc. All of the foregoing electronic media may be searched and analyzed for specific user defined or system-defined keywords or phrases).

Consider claim 13, Louw and Iervolino teach wherein the server platform is operable to extract segments of the live broadcast and/or the audio or video content based on at least one keyword relating to the targeted content (Louw - Paragraph 0018 teaches invention provides methods and systems for gathering and viewing media clips. Invention can scale so as to view segments of broadcast and other media from all major markets via a flexible user interface. User can preview, retrieve or purchase relevant media segments. Paragraph 0055 teaches closed captioning streams may be searched for relevant keyword search criterion. Segments matching user-defined or system-defined criteria may then be indexed, recorded, or further analyzed. Paragraph 0058 teaches users may search for relevant media by numerous search criteria. Media reports include links to broadcast video and radio clips, etc.).

Consider claim 14, Louw and Iervolino teach further comprising a summarizer operable to provide a summary of the live broadcast and/or the audio or video content based on the extracted captions (Fig.6, Paragraph 0076-0077).

Claim(s) 5, 15, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Louw (US 2007/0204285) in view of Chen et al. (US 2008/0086754).
Consider claim 5, Louw does not explicitly teach wherein the server platform includes a peer-to-peer platform.
In an analogous art, Chen teaches wherein server platform includes a peer-to-peer platform (Paragraph 0060).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Louw to include wherein server platform includes a peer-to-peer platform, as taught by Chen, for the advantage of providing a redundant and reliable network, that is relatively inexpensive to implement, allowing for greater scalability, where resources are shared among all users, reducing overall costs that may otherwise require dedicated servers.

Consider claim 15, Louw teaches a system for targeted content analysis (Figs.1-2), comprising: 
a server platform constructed and configured for network communication with at least one device (Paragraph 0017 teaches servers positioned in key markets to monitor, record, and encoded all forms of disseminated media in real-time or near real-time. Paragraph 0019 teaches distributed servers across major markets. Paragraph 0022 teaches servers capture and compress media from a variety of sources. Media is then sent via high-bandwidth connection to facilities for analysis. Paragraph 0067 teaches searching and creating a hit list, where hit list creation may consult other servers to perform the media search); 
wherein the at least one device is operable to receive a live broadcast and/or stream audio or video content (Tuner/Receiver 100, 102, 104 – Fig.1; Paragraph 0017 teaches monitor, record, and encoded all forms of disseminated media in real-time or near real-time. Paragraph 0046 teaches tuner/receiver 100 receiving broadcast media. Broadcast media comprises all forms of disseminated media, including, but not limited to, broadcast news and editorial segments, newspaper and magazine articles, advertisements, etc);
wherein the at least one device and/or the server platform is operable to extract captions of the live broadcast and/or the audio or video content (Paragraph 0017 teaches monitor, record, and encoded all forms of disseminated media in real-time or near real-time. Paragraph 0047 teaches a signal processing node 112 that may comprise a closed captioning decoder for extracting a closed caption stream of textual data from a broadcast signal, if one exists); 
wherein the at least one device and/or the server platform is operable to search the extracted captions for a targeted content (Paragraph 0055 teaches closed captioning streams may be searched for a relevant keyword search criterion. Segments matching particular user-defined or system-defined criteria may then be indexed, recorded, or further analyzed. Paragraph 0067 teaches after desired search criteria is entered, present invention searches and develops a hit list of matching media at hit list creation 312. Hit list creation may consult indexed databases, stored information, or other servers to perform the media search. Paragraph 0046 teaches tuner/receiver 100 receiving broadcast media. Broadcast media comprises all forms of disseminated media, including, but not limited to, broadcast news and editorial segments, newspaper and magazine articles, advertisements, etc).
Louw does not explicitly teach search the extracted captions for a targeted content based on user profile and preferences; and
 wherein the at least one device and/or the server platform is operable to generate an alert based on the targeted content.
In an analogous art, Chen teaches search extracted captions for a targeted content based on user profile and preferences; and wherein at least one device and/or server platform is operable to generate an alert based on the targeted content (Paragraph 0019 teaches electronic devices 102, 104, and 106 can be adapted to capture and disseminate multimedia data streams via the network 108. Paragraph 0031 teaches alert generation module 208 can access user preferences 226 to identify keywords in a profile of the consumer. Alert generation module 208 can automatically generate an alert if keywords for a topic of interest match content. For example, keywords for topics can be correlated against closed-caption text, etc. Alert generation module 208 can provide a personal media alert to the user. Paragraph 0048 teaches consumer may identify topics of interest and associated keywords in his or her profile, which can be stored in the user preferences 226. An alert can be created when keywords for a topic of interest in the interest profile of the consumer matches content in the program sources. Media content identification unit 706 can correlate keywords for topics against closed-captioning text, etc.).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Louw to include search extracted captions for a targeted content based on user profile and preferences; and wherein at least one device and/or server platform is operable to generate an alert based on the targeted content, as taught by Chen, for the advantage of allowing the system to easily notify the user of information of interest, without requiring the user to manually go through a large amount of content in order to keep track of and find desired information.

Consider claim 17, Louw and Chen teach wherein the server platform and/or the at least one device is operable to extract segments of the live broadcast and/or the audio or video content based on at least one keyword relating to the targeted content (Louw - Paragraph 0018 teaches invention provides methods and systems for gathering and viewing media clips. Invention can scale so as to view segments of broadcast and other media from all major markets via a flexible user interface. User can preview, retrieve or purchase relevant media segments. Paragraph 0055 teaches closed captioning streams may be searched for relevant keyword search criterion. Segments matching user-defined or system-defined criteria may then be indexed, recorded, or further analyzed. Paragraph 0058 teaches users may search for relevant media by numerous search criteria. Media reports include links to broadcast video and radio clips, etc.).

Consider claim 19, Louw and Chen teach wherein the server platform is operable to calculate an impact of the targeted content by correlating the search result data with data obtained from the Internet (Louw - Paragraph 0055 teaches closed captioning streams may be searched for a relevant keyword search criterion. Segments matching particular user-defined or system-defined criteria may then be indexed, recorded, or further analyzed. Paragraph 0067 teaches after desired search criteria is entered, present invention searches and develops a hit list of matching media at hit list creation 312. Hit list creation may consult indexed databases, stored information, or other servers to perform the media search. Paragraph 0068 teaches user may select to via a media report detailing levels of media coverage in different media segments and various geographic regions. Paragraph 0033 teaches helping businesses to understand the effectiveness of their advertising by presenting comprehensive information about market share, total size of viewing audience, and other audience information. Paragraph 0046 teaches tuner/receiver 100 receiving broadcast media. Broadcast media comprises all forms of disseminated media, including, but not limited to, broadcast news and editorial segments, newspaper and magazine articles, advertisements, etc. Paragraph 0052 teaches Internet 200 allows access to broad array of electronic media, including Internet discussion boards, groups, forums, chat rooms, IPTV, Internet newsgroups, blogs, personal websites, etc. All of the foregoing electronic media may be searched and analyzed for specific user defined or system-defined keywords or phrases).

Consider claim 20, Louw and Chen teach wherein the data obtained from the Internet includes social media data (Louw - Paragraph 0016, 0052 teaches consumer-generated or consumer-derived media, such as Internet Discussion boards, group,s forums, chat rooms,… any other public opinion, public consensus, or related information).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Louw (US 2007/0204285), in view of Chen et al. (US 2008/0086754), and further in view of Iervolino (US 2020/0090143).
Consider claim 16, Louw and Chen teach wherein the server platform includes a distributed platform (Paragraph 0017 teaches servers positioned in key markets to monitor, record, and encoded all forms of disseminated media in real-time or near real-time. Paragraph 0019 teaches distributed servers across major markets), extracted captions (Paragraph 0017 teaches monitor, record, and encoded all forms of disseminated media in real-time or near real-time. Paragraph 0047 teaches a signal processing node 112 that may comprise a closed captioning decoder for extracting a closed caption stream of textual data from a broadcast signal, if one exists)
Louw and Chen do not explicitly teach includes a decentralized platform on a blockchain, and wherein data are recorded on the blockchain.
In an analogous art, Iervolino teaches includes a decentralized platform on a blockchain, and wherein data are recorded on the blockchain (Paragraph 0014 teaches recording some or all information relating to content across one or more nodes in a blockchain. Paragraph 0028 teaches a decentralized electronic database distributed across various computers or nodes. Paragraph 0076 teaches when embodied as a blockchain tool may record both content of the present invention, as immutable copies of content stored on one or more nodes, and data relating to the content).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Louw and Chen to include includes a decentralized platform on a blockchain, and wherein data are recorded on the blockchain, as taught by Iervolino, for the advantage of providing a decentralized system/structure, that is transparent, that is unalterable, allowing for data to be easily traced and shared throughout the network.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Louw (US 2007/0204285), in view of Iervolino (US 2020/0090143), and further in view of Lai et al. (US 8,209,713).
Consider claim 10, Louw and Iervolino do not explicitly teach further comprising an advertisement tag code (ATC) associated with the extracted captions and/or the live broadcast and/or the audio or video content.
In an analogous art, Lai teaches further comprising an advertisement tag code (ATC) associated with the extracted captions and/or the live broadcast and/or the audio or video content (Col 6: lines 25-35 tags embedded in VBI that uniquely identifies the content material. Start and end of commercial tags can be embedded in VBI, which is currently used to broadcast closed captioning and data).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Louw and Iervolino to include further comprising an advertisement tag code (ATC) associated with the extracted captions and/or the live broadcast and/or the audio or video content, as taught by Lai, for the advantage of enabling the system to monitor for information and tags, and can thus be used to distinguish the start or end of a commercial (Col 6: lines 28-31).

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Louw (US 2007/0204285), in view of Iervolino (US 2020/0090143), and further in view of Chen et al. (US 2008/0086754).
Consider claim 11, Louw and Iervolino do not explicitly teach wherein the server platform is operable to generate an alert based on at least one keyword, wherein the alert includes or links to an identification of the live broadcast and/or the audio or video content.
In an analogous art, Chen teaches wherein server platform is operable to generate an alert based on at least one keyword, wherein the alert includes or links to an identification of the live broadcast and/or the audio or video content (Paragraph 0031, 0056, 0060).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Louw and Iervolino to include wherein server platform is operable to generate an alert based on at least one keyword, wherein the alert includes or links to an identification of the live broadcast and/or the audio or video content, as taught by Chen, for the advantage of allowing the system to easily notify the user of information of interest, without requiring the user to manually go through a large amount of content in order to keep track of and find desired information, and enabling the user to easily and quickly access desired information.

Consider claim 12, Louw and Iervolino do not explicitly teach wherein the server platform includes a peer-to-peer platform.
In an analogous art, Chen teaches wherein server platform includes a peer-to-peer platform (Paragraph 0060).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Louw and Iervolino to include wherein server platform includes a peer-to-peer platform, as taught by Chen, for the advantage of providing a redundant and reliable network, that is relatively inexpensive to implement, allowing for greater scalability, where resources are shared among all users, reducing overall costs that may otherwise require dedicated servers.


Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Louw (US 2007/0204285), in view of Chen et al. (US 2008/0086754), and further in view of Lai et al. (US 8,209,713).
Consider claim 18, Louw and Chen teach wherein the server platform (Louw - Paragraph 0017 teaches servers positioned in key markets to monitor, record, and encoded all forms of disseminated media in real-time or near real-time. Paragraph 0019 teaches distributed servers across major markets. Paragraph 0022 teaches servers capture and compress media from a variety of sources. Media is then sent via high-bandwidth connection to facilities for analysis. Paragraph 0067 teaches searching and creating a hit list, where hit list creation may consult other servers to perform the media search), extract audio or video segments from the live broadcast and/or the audio or video content (Louw - Paragraph 0018 teaches invention provides methods and systems for gathering and viewing media clips. Invention can scale so as to view segments of broadcast and other media from all major markets via a flexible user interface. User can preview, retrieve or purchase relevant media segments. Paragraph 0055 teaches closed captioning streams may be searched for relevant keyword search criterion. Segments matching user-defined or system-defined criteria may then be indexed, recorded, or further analyzed. Paragraph 0058 teaches users may search for relevant media by numerous search criteria. Media reports include links to broadcast video and radio clips, etc.).
Louw and Chen do not explicitly teach is operable to generate at least one advertisement tag code (ATC), mark the live broadcast and/or the audio or video content with the at least one ATC.
In an analogous art, Lai teaches is operable to generate at least one advertisement tag code (ATC), mark the live broadcast and/or the audio or video content with the at least one ATC (Col 1: lines 64-67, Col 8: lines 8-14 teaches a data tagger for tagging a start and end of an advertisement segment within the broadcast television channel. Col 6: lines 25-35 tags embedded in VBI that uniquely identifies the content material. Start and end of commercial tags can be embedded in VBI, which is currently used to broadcast closed captioning and data.).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Louw and Iervolino to include is operable to generate at least one advertisement tag code (ATC), mark the live broadcast and/or the audio or video content with the at least one ATC, as taught by Lai, for the advantage of enabling the system to monitor for information and tags, and can thus be used to distinguish the start or end of a commercial (Col 6: lines 28-31).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON K LIN whose telephone number is (571)270-1446.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON K LIN/Primary Examiner, Art Unit 2425